Case 1:18-cv-11585-NMG Document 15 Filed 04/10/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

GIANNA KRSTIC,
Plaintiff,

Civil Action No. 1:18-cv-11585-NMG

SOFREGEN MEDICAL INC., and
ALLERGAN, INC.
Defendants.

 

PLAINTIFF’S MOTION TO ALTER, AMEND AND VACATE THE
DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
60(b)(1), (6) and MOTION FOR LEAVE TO AMEND THE COMPLAINT

PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 15 (a)(2)

Plaintiff and Defendant Sofregen Medical, Inc. (“Sofregen”) have been
engaged in discussions concerning dismissal of this matter during the time the
motion to dismiss was filed. Plaintiff asked for confidential documentation that
supported Sofregen’s position that Allergan had retained liabilities for the product
after the sale of the product to Sofregen in November 2016. Sofregen could not or
would not produce those materials and Allergan interposed an objection through a
letter by counsel. As a consequence, Defendant Sofregen agreed not to seek to
dismiss the case through April 11, 2019, so that Plaintiff could oppose Sofregen’s
Rule 12(b)(6} motion. However, due to attorney office mistake, a stipulation and/or
leave to file a delayed response to extend the time to respond until April 11, 2019,

was not filed with the Court. Therefore, Plaintiff respectfully seeks to vacate the

1706503.1
Case 1:18-cv-11585-NMG Document 15 Filed 04/10/19 Page 2 of 5

Order of dismissal dated April 8, 2019, and respectfully seeks to reinstate the case
and moves for leave to file the Second Amended Complaint which is attached as an
Exhibit to the Memorandum of Law in Support of Plaintiff's Motion to Alter, Amend
and Vacate the Dismissal Pursuant to Federal Rule of Civil Procedure 60(b)(1) and

~ ©)and Motion for Leave to Amend the Complaint Pursuant to Federal Rule of Civil _
Procedure 15(a)(2) as Exhibit C.

Further, during the time period the Motion to Dismiss was pending, Defendant
Allergan did not respond to the Complaint per an agreement with Plaintiff because
settlement discussions have been underway between Allergan and Plaintiff. Plaintiff
has produced thousands of pages of medical records to both Allergan and Sofregan
and a detailed demand letter in an attempt to resolve this matter. Allergan’s counsel
then requested additional records, which Plaintiff supplied.

Dismissal of the case at this stage is not warranted. First, Sofregen has agreed
to the delay in Plaintiff's response to its Motion to Dismiss. Second, Plaintiff has
addressed the issue in the Motion to Dismiss and believes a corrected Second
Amended Complaint will address one of the defects that Sofregen brings to the
Court.

There is no basis upon which to dismiss the Complaint as to Allergan. To

date, Allergan has not responded to the Complaint since it has been engaging in

settlement discussions with Plaintiff

1706503.1
Case 1:18-cv-11585-NMG Document 15 Filed 04/10/19 Page 3 of 5

Further, Plaintiff opposes Defendant Sofregen’s Motion to Dismiss pursuant
to Rule 12(b)(6) for the reasons set forth in the accompanying Memorandum of Law
and respectfully seeks Leave to Amend her Complaint pursuant to Rule 15(a)(2).

Plaintiff attaches her proposed Second Amended Complaint to the Memorandum of

 

Law in Support of Plaintiff’s Motion to Alter, ‘Amend and Vacate the Dismissal
Pursuant to Federal Rule of Civil Procedure 60(b)(1) and (6) and Motion for Leave
to Amend the Complaint Pursuant to Federal Rule of Civil Procedure 15({a){2) as
Exhibit C.

For all the reasons as set forth in the accompanying Memorandum of Law,
Plaintiff respectfully requests that this Court deny vacate the Order of Dismissal
dated April 8, 2019 pursuant to Rule 60(1) and (6), Deny Sofregen’s Rule 12(b)(6) |
Motion to Dismiss and Grant Plaintiff's Rule 15{a)(2) Motion for Leave to file the
Second Amended Complaint.

Plaintiff respectfully requests oral argument as to this matter.

GIANNA KRSTIC,
By Her Attorney,

Dated: April 10, 2019 /s/ Paula S. Bliss
Paula Bliss
BERNHEIM DOLINSKY KELLEY LLC
Four Court Street
Plymouth, MA 02360
T: (617) 963-7995
F: (617) 963-7996
Email: pbliss@duejustice.com

1706503.1
1706503.1

Case 1:18-cv-11585-NMG Document 15 Filed 04/10/19 Page 4of 5

Donna H. Clancy (pro hac vice
forthcoming)

CLANCY LAW

40 Wall Street

New York, NY

T: (212) 747-1763

F: (212) 747-1763

Wendy R. Fleishman (pro hac vice
forthcoming)

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

250 Hudson Street, 8th Floor

New York, New York 10013-1413
T: (212) 355-9500

F: (212) 355-9592

Attorneys for Plaintiff
Case 1:18-cv-11585-NMG Document 15 Filed 04/10/19 Page 5of5

CERTIFICATE OF SERVICE
I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on April 10, 2019.

/s/ Paula §. Bliss

 

1706503.1
